DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2016 was filed prior to the mailing date of the first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Citation numbers 46 and 47 on page 13 of the aforementioned information disclosure statement have not been considered.  Both U.S. Pre-Grant Patent Application Publication Nos. are incorrect.  An updated search was conducted, but failed to ascertain the correct numbers.  For this reason, citation numbers 46 and 47 on page 13 have not been considered.

Reasons for Allowance
Claims 1-6, 10, 11, 14 and 16-35 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein curing the dispensed first droplets comprises exposing the first droplets to electromagnetic radiation for a first period of time to only partially cure the first droplets, and wherein the partially cured first droplets each have a contact angle relative to the surface on which the first layer is formed that is greater than or equal 
United States Patent No. 5,965,460 to Rach et al. teaches particular polyurethane photopolymers are disclosed as materials of construction in producing improved polishing pads (See Abstract of Rach).  Rach teaches the polyurethane photopolymer resins are used in producing photopolymer printing plates with any surface features or textures desired, through photolithography (col. 5, ll. 21-24 of Rach).
None of the Napadensky, Brodkin or Rach references teach or suggest a contact angle of the droplets of the 3-D printing material let alone the contact angle of either the first droplets or the second droplets relative to the surface on which the resultant first layer is formed or the resultant second layer is formed, respectively.  For this reason, there is no obvious reason to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross J. Christie/

Assistant Examiner, Art Unit 1731



/PEGAH PARVINI/Primary Examiner, Art Unit 1731